DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 10-14 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-14, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al (US 20160378109 A1) in view of Zhu(US 2017/0055041 A1) and further in view of  Zhang et al(US 2015/0295634 A1),  Adams et al(US 2010/0302359 A1) and Cao (US 2017/0353647 A1).

Regarding claims 1 and 11, Raffa ‘109 teaches, a system for video broadcasting (see para 19, 25 and Figs. 1-7, system for broadcasting video)  comprising: a plurality of unmanned aerial vehicles (UAVs) ( see para 19, 34 and Figs. 1-2, plurality of drones forming drone swarm)configured to: capture one or more pictures( see para 11 and Figs. 1, 5, plurality of drones capturing plurality of pictures from different angels); exchange control signals among the 
Raffa ‘109 does not explicitly teach, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol; record an audio signal using a microphone coupled to the terminal node; merge the recorded audio signal with the one or more pictures in a synchronized manner in real-time using a mixer operatively coupled to the terminal node; -4-Application No. 15 912,025 Attorney Docket No. 00203.1056.0OUSgenerate one or more second bitstreams by packing the merged audio signal with the one or more pictures using a second protocol , and upload the one or more second bitstreams containing the recorded audio signal merged with the one or more pictures to a video server.
Zhu ‘041 teaches, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol( see para 67, 70 the decoding module 41 decoding video signals received from devices( such as camera, TV  and mobile terminals)); record an audio signal using a microphone coupled to the terminal node (see para 67, 70 the data collection and synthesis 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the data collection and synthesis station of Zhu ‘041, since such modification would provide an interactive acknowledge system and method with a better time delay performance, which can provide real-time interaction between audience and signal source by means of internet communications, as suggested by Zhu ‘041(see para 10).
The combination of Raffa ‘109 and Zhu ‘041 does not explicitly teach, protocol selected according to a distance among the UAVs.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Raffa ‘109 by incorporating the protocol selection method of Zhang ‘634, since such modification would enable a device/drone to relay the communication to a secondary device to continue the communication without interrupting the communication, as suggested by Zhang ‘634(see abstract).
The combination of Raffa ‘109, Zhu ‘041 and Zhang ‘634 does not explicitly teach, wherein a transmission speed for transmitting the one or more first bitstreams is greater than a generation speed for generating the one or more first bitstreams.
Adams ‘359 teaches, wherein a transmission speed for transmitting the one or more first bitstreams is greater than a generation speed for generating the one or more first bitstreams (see para 57, 58, 74 and Figs. 2, 5, wireless air interface between the UAV and a remote control station supports a maximum bit-rate of 1000 kilobits per second which is greater than 768 kilobits per second UAV generated video stream).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the variable encoding method/apparatus of Adams ‘359, since such modification would enable the UAV to exchange media and/or command and control information with a remote control station with no/less error, as suggested by Adams ‘359(see para 7-8). 

Cao ‘647 teaches, the first protocol being an H.264 protocol (para 119-120 and Fig. 6, platform 50A converting live image information in raw H.264 from the live image device 20A into RTMP steaming).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the protocol conversion method as taught by Cao ‘647, since such modification would provide a method and apparatus for the live capture of images and the direct transfer of image electronically through an Internet network, as suggested by Cao ‘647(see para 14).
Regarding claims 2 and 12, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 teaches all limitations Raffa ‘109  further teaches, wherein receiving the one or more pictures comprises receiving the one or more pictures captured by the plurality of UAVs  each associated with a respective mobile platform( see Raffa ‘109,  para 19, 21, 34 and Figs. 1, 5, each of the drones are mobile platform and capable of capturing pictures).
Regarding claims 3 and 13, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 teaches all limitations, Raffa ‘109  further teaches,  a control node configured to coordinate the plurality of UAVs and/or the terminal node( see Raffa ‘109, 22-24 and Fig. 1, the control system 102 controlling/coordinating plurality of drones), the control node being associated with at least one of the plurality of UAVs or the terminal node( see Raffa ‘109, 22-24 and Fig. 1, the control system 102 is associated with swarm drones).
  Regarding claims 4 and 14, the combination Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 teaches all limitations, Raffa ‘109 further teaches, wherein the 
Regarding claims 10 and 20, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 teaches all limitations, Raffa ‘109 further teaches, wherein the plurality of UAVs capture the one or more pictures from a plurality of view-angles and/or elevations (see Raffa ‘109, para 11 and Figs. 1, 5, plurality of drones capturing plurality of pictures from different angels).
Regarding claim 23, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647  teaches all of the limitations of the parent claim, the combination further teaches, wherein the terminal node is further configured to: simultaneously display the unpacked one or more pictures on a display while unpacking the one or more first bitstreams to acquire the one or more pictures(Raffa ‘109  para 22-23, 44, displaying image/video while the control device (smart phone) receiving video signals from the drone) ; and record an audio signal using a microphone coupled to the terminal node while the unpacked one or more pictures are being displayed(see Zhu ‘041, para 67, 70 the data collection and synthesis station 4 collecting audio signal using local multimedia devices coupled to it).  
Regarding claim 24, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 teaches all of the limitations of the parent claim, the combination further teaches, the second protocol is one of a plurality of second protocols that are different from each other (Cao ‘647, para  119-120 and Fig. 6, platform 50A converting live image information in raw H.264 from the live image device 20A into RTMP streaming); the one or more second bitstreams are one or more of a plurality of second bitstreams; the video server is one of a .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 as applied to claims above, and further in view of Dupray et al(US 2017/0069214 A1).

Regarding claim 21, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 does not explicitly teach, wherein the communication protocol is selected further according to at least one of weather condition or an availability of cellular signals.  
Dupray ’214 teaches, wherein the communication protocol is selected further according to at least one of weather condition or an availability of cellular signals (see para 333-335 and Fig. 10, the UAVs selecting communication protocol abased on availability of cellular signals).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating Dupray ’214 UAT server since such modification would provide flight management services for guiding 
Regarding claim 22, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634, Adams ‘359 and Cao ‘647 does not explicitly teach, wherein one of the plurality of UAV's is further configured to: generate commands based on a real situation of at least one of an object of interest or the common scene; and control other one or more of the plurality of UAV's via the commands.  
Dupray ’214 teaches,  wherein one of the plurality of UAV's is further configured to: generate commands based on a real situation of at least one of an object of interest or the common scene(para 352, 354 and Fig. 10,  UAT server based system generating collision avoidance command when a new information is acquired  that one or more of the fleet UAVs 1020A-1020N is suddenly in flight danger from, e.g., birds, or other unknown objects that could affect the standard UAV flight path/safety; and control other one or more of the plurality of UAV's via the commands ( para 352, 354 and Fig. 10,  UAT server based system that can be carried by one of unmanned aerial vehicles(UAV) communicating collision avoidance command to other UAV’s when object/bird flying  within common seen is detected).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating Dupray ’214 UAT server since such modification would provide flight management services for guiding UAVs with limited navigation capabilities as well as tracking and/or supporting unknown or malfunctioning UAVs, as suggested by Dupray ’214(see abstract).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al (US 20160378109 A1) in view of Zhu(US 2017/0055041 A1) and further in view of  Zhang et al(US 2015/0295634 A1),  Adams et al(US 2010/0302359 A1) and Dupray et al(US 2017/0069214 A1).
Regarding claim 25, Raffa ‘109 teaches, a system for video broadcasting ( see para 19, 25 and Figs. 1-7, system for broadcasting video)  comprising: a plurality of unmanned aerial vehicles (UAVs) ( see para 19, 34 and Figs. 1-2, plurality of drones forming drone swarm) configured to: capture one or more pictures( see para 11 and Figs. 1, 5, plurality of drones capturing plurality of pictures from different angels) ; exchange control signals among the plurality of UAVs using a communication protocol, the control signals being used to coordinate the UAVs to capture pictures of a common scene from a plurality of angles(see para 11, 19, 21, 34 and Figs. 1, 5,   each drone sharing its location, flight path, remaining battery life,  and the like with other drones in the swarm when capturing video feeds from different angles for 360 degree view, using one of the network connections Bluetooth, WAN  or Wi-Fi direct); pack the one or more pictures using a first protocol to generate one or more first bitstreams( see para 32 and Figs. 1, 5,  drones wirelessly communicating(encoded) video streams to controller ); and transmit the one or more first bitstreams( see para 32 and Figs. 1, 5,  drones wirelessly transmitting (encoded) video streams to controller ); and a terminal node configured to: receive the one or more first bitstreams from the plurality of UAVs in real-time( see para 19, 32 and Fig. 1, 5, the controller 102 receiving multiple streams from plurality of drones).
Raffa ‘109 does not explicitly teach, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol; record an audio signal using a microphone coupled to the terminal node; merge the recorded audio signal with the one or more pictures in a 
Zhu ‘041 teaches, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol( see para 67, 70 the decoding module 41 decoding video signals received from devices( such as camera, TV  and mobile terminals)), record an audio signal using a microphone coupled to the terminal node( see para 67, 70 the data collection and synthesis station 4 collecting audio signal  using local multimedia devices coupled to it); merge the recorded audio signal with the one or more pictures in a synchronized manner in real-time using a mixer operatively coupled to the terminal node( see para 66-67 and Fig. 6.  data collection and synthesis station 4 used to collect multi-input source data and output such data after edited, processed and synthetized in a real-time manner);-2-Attorney Docket No. 00203.1056.0OUS generate one or more second bitstreams by packing the merged audio signal with the one or more pictures using a second protocol( see para 67, 68 and Fig. 4,  the data collection and synthesis station 4 encoding the received signals and forward the encoded signals to a server  using  public protocols); and upload the one or more second bitstreams containing the recorded audio signal merged with the one or more pictures to a video server(see para 67, 68 and Fig. 4,  the data collection and synthesis station 4 encoding the received video signals and forward/upload the encoded signals to a server); the first protocol is different from the second protocol( see para 67-69 and Fig. 6,  the data collection and synthesis station 4 receiving encoded video/audio, SIP messages as  input from multiple devices and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the data collection and synthesis station of Zhu ‘041, since such modification would provide an interactive acknowledge system and method with a better time delay performance, which can provide real-time interaction between audience and signal source by means of internet communications, as suggested by Zhu ‘041(see para 10).
The combination of Raffa ‘109 and Zhu ‘041 does not explicitly teach, protocol selected according to a distance among the UAVs.
Zhang ‘634 teaches, protocol selected according to a distance among the UAVs (see para, 36, claims 4, 10, selecting communication protocol based on a distance between two communication devices).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Raffa ‘109 by incorporating the protocol selection method of Zhang ‘634, since such modification would enable a device/drone to relay the communication to a secondary device to continue the communication without interrupting the communication, as suggested by Zhang ‘634(see abstract).
The combination of Raffa ‘109, Zhu ‘041 and Zhang ‘634 does not explicitly teach, wherein a transmission speed for transmitting the one or more first bitstreams is greater than a generation speed for generating the one or more first bitstreams.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the variable encoding method/apparatus of Adams ‘359, since such modification would enable the UAV to exchange media and/or command and control information with a remote control station with no/less error, as suggested by Adams ‘359(see para 7-8). 
The combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Adams ‘359 does not explicitly teach, one of the plurality of UAV's is further configured to:-10-Application No. 15 912,025 Attorney Docket No. 00203.1056.0OUS generate commands based on a real situation of at least one of an object of interest or the common scene; and control other one or more of the plurality of UAV's via the commands.
Dupray ’214 teaches, one of the plurality of UAV's is further configured to:-10-Application No. 15 912,025 Attorney Docket No. 00203.1056.0OUS generate commands based on a real situation of at least one of an object of interest or the common scene 
(para 352, 354 and Fig. 10,  UAT server based system generating collision avoidance command when a new information is acquired  that one or more of the fleet UAVs 1020A-1020N is suddenly in flight danger from, e.g., birds, or other unknown objects that could affect the standard UAV flight path/safety) ; and control other one or more of the plurality of UAV's via the commands ( para 352, 354 and Fig. 10,  UAT server based system that can be carried by one of unmanned aerial vehicles(UAV) communicating collision avoidance command to other UAV’s when object/bird flying  within common seen is detected).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474